PEE CURIAM:
Epitomized Opinion
, This was an action for damages growing out of an automobile collision between automobiles owned by the plaintiff, Sawyer., ■ and defendant, Friedman The accident occurred at_the intersection, of _twc alleys in the city of Cincinnati. Traffic 'conditions were such that some of the. streets of the city were blocked, and it becamé necessary for drivers to proceed along certain alleys to avoid these blockec streets. Consequently, plaintiff was proceeding southwardly on Britt Alley and defendant was proceeding eastwardly on Elkins Alley, at the time the collision occurred. Both parties were violating i city ordinance, which provided that traffic should proceed northwardly on Britt Alley and westward^ on Elkins Alley. The defendant set this ordinance forth in his answer. The case was tried in Municipal Court without a jury, which resulted in a judg ment for defendant. Thereupon plaintiff prosecutec error, claiming that his negligence was not the proxi mate cause of the injury. In sustaining the judg ment of the lower court, the court of appeals held
1. From an examination of the record, it could no be said as a matter of law that the court’s finding that the plaintiff’s negligence was a proximate causi of the collision, was manifestly against the weigh of the evidence.